Citation Nr: 1030892	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-30 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of frost 
bite, bilateral ears.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from March 1962 to January 
1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1. The evidence of record does not include a competent current 
diagnosis of either bilateral ear frost bite residuals or a 
bilateral foot disorder.

2.  The evidence of record does not include competent evidence of 
persistent or recurrent symptoms of either bilateral ear frost 
bite residuals or a bilateral foot disorder.


CONCLUSIONS OF LAW

1.  Residuals of frost bite, bilateral ears, were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A bilateral foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform a veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters dated in February 2005 and March 2006, advised the 
Veteran of the foregoing elements of the notice requirements.  38 
U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. 
App. at 486; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  The Veteran's claims were readjudicated in the May 2010 
supplemental statement of the case.  Further, the purpose behind 
the notice requirements has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, including the 
opportunity to present pertinent evidence.  The Veteran's claims 
were remanded in March 2009 for further development.  The RO 
issued the Veteran letters, dated in May and June 2009, 
requesting that the Veteran submit or identify additional 
evidence in support of his claims.  To date, the Veteran has not 
responded to either letter.  Further, in June 2010, the Veteran 
indicated that he did not have additional evidence to submit in 
support of his claims.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In his January 
2005 application, the Veteran stated that he experienced frost 
bite of his bilateral ears in 1964 due to "walk[ing] all across 
the base" while he was "out processing" in Illinois.  Further, 
the Veteran stated that he started having "trouble" with his 
feet and attributed such trouble to his service in the Military 
Police and "standing on the concrete airstrips and very possible 
[sic] caused my arches to fall."   In his January 2005 
application, the Veteran also stated that he received treatment 
for bilateral ear frost bite at the John Cochran VA Medical 
Center in St. Louis, Missouri, and that he received treatment for 
a bilateral foot disorder at unnamed United States Air Force 
hospitals.  In February 2005, the RO issued a letter to the 
Veteran requesting that he submit or identify evidence in support 
of his claims.  In response to this letter, the Veteran stated 
that he was receiving treatment for the claimed disorders at the 
John Cochran VA Medical Center "since discharge from the 
military."  A September 2006 search of VA's Compensation and 
Pension Record Interchange (CAPRI) system did not locate any 
treatment records at the John Cochran VA Medical Center.  
Further, as discussed above, the Board remanded the Veteran's 
claims in March 2009 in order to afford him the opportunity to 
submit or identify evidence in support of his claims.  Letters 
from the RO to Veteran in May and June 2009 went unanswered.  
Also, in June 2010, the Veteran indicated that he did not have 
any additional evidence to submit in support of his claims.  
Consequently, there is no indication in the record that 
additional evidence relevant to the issues being decided herein 
is available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 120.

The Veteran was not afforded a VA examination for either of the 
disorders at issue herein.  A VA examination is necessary prior 
to a final adjudication of a claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualified; and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006); 38 U.S.C.A. §5103A (d)(2), 38 C.F.R. §3.159 (c)(4)(i).   
The salient issue in this case, with respect to VA's duty to 
afford the Veteran an examination, is whether there is competent 
evidence of a current diagnosis or persistent or recurrent 
symptoms.  The Veteran asserted that he has current bilateral ear 
frost bite residuals and a bilateral foot disorder; however, the 
Board finds that as a layman, his statements are not competent 
evidence on the diagnosis of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The evidence of record does not 
demonstrate that the Veteran possesses the ability, knowledge, or 
experience to provide competent diagnostic opinions.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu, 2 Vet. 
App. at 494.  Moreover, the Veteran did not submit, nor was any 
evidence obtained by VA that demonstrated competent diagnoses of 
the claimed disorders.  Although the evidence of record included 
a diagnosis of pes planus in October 1967, the requirement of a 
current disability is only satisfied when the veteran has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even if the 
disability resolves prior to the VA's adjudication of the claim.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, 
the Board finds that the evidence of record does not include 
competent current diagnoses of bilateral ear frost bite residuals 
or a bilateral foot disorder.  Further, the Veteran has not 
asserted nor does the evidence demonstrate persistent or 
recurrent symptoms of cold injury residuals to his bilateral ears 
or of a bilateral foot disorder.  Thus, VA examinations pursuant 
to the Veteran's claims of entitlement to service connection for 
bilateral ear frost bite residuals and a bilateral foot disorder 
were not warranted.  McLendon, 20 Vet. App. at 81.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  

Historically, the Veteran served on active duty from March 1962 
to January 1964.  In January 2005, the Veteran submitted the 
service connection claims at issue herein, which were denied in 
June 2005.  In March 2009, the Board remanded the claims for 
further development.  Specifically, the Board directed the RO to 
request the Veteran to submit or identify additional evidence in 
support of his claims.  In May and June 2009, the RO sent letters 
to the Veteran to that effect.  As such, the Board finds that the 
RO substantially complied with the directives of the March 2009 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a May 
2010 supplemental statement of the case, the denial of the claims 
was continued and the case has been remitted to the Board for 
further appellate review.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113 (b) (2009); 38 C.F.R. § 3.303 
(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

A review of the Veteran's service treatment records does not show 
findings, treatment, or complaints of bilateral ear frost bite or 
residuals thereof.  Moreover, the Veteran's service treatment 
records do not show findings, complaints, or treatment for a 
bilateral foot disorder.  In October 1962, the Veteran was 
treated for pain and stiffness in his right calf muscle.  In 
November 1962, the Veteran complained of right hip pain that 
occasionally radiated to his right foot; physical and 
radiological examinations were negative.  The diagnosis was 
myositis.  The Veteran's service treatment records do not include 
additional findings, complaints, or treatment for myositis in the 
remaining 14 month of his active duty service.  Significantly, a 
January 1964 clinical examination upon the Veteran's separation 
revealed no clinical abnormalities, including with respect to his 
ears and feet.  The examiner noted that the "cramps" in the 
Veteran's legs were from over exertion and sports, but that there 
were no complications or sequelae.  

On October 17 and 27, 1967, the Veteran was treated for "leg 
trouble."  The Veteran reported difficulty getting up in this 
morning and feeling like his "legs [were] not there."  A 
physical examination was negative.  The resulting treatment 
report incidentally referred to the presence of pes planus.

In August 1970 and July 1971, service connection for a leg 
disorder was denied.

In his January 2005 claim, the Veteran stated that he incurred 
"frost bit[e on] my ears [sic] while I was out processing at the 
air base in Il[linois] with the extreem [sic] cold[,] I had to 
walk all across the base as with the weather[,] transportation 
was at a standstill."  The Veteran further stated that he 
"started having trouble with [his] feet that [he] attribute[d] 
to [his] being in [the] military police[,] standing on the 
concrete air strips and very possible [sic] caused my arches to 
fall."  With respect to his claimed bilateral ear frost bite, 
the Veteran asserted that the onset was in 1964, that he received 
inservice treatment in 1964, and that he received post-service 
treatment at the John Cochran VA Medical Center.  With respect to 
his claimed bilateral foot condition, the Veteran stated that the 
onset was in 1963, and that he received inservice treatment from 
1963 to 1964 at unstated United States Air Force hospitals.

In February 2005, the RO issued the Veteran a letter requesting 
that he submit or identify evidence in support of his claims.  
That same month, the Veteran stated that he had been receiving 
treatment at the John Cochran VA Medical Center "since discharge 
from the military for [his] claimed conditions."

In November 2005, the Veteran asserted that he felt that his 
"claimed bilateral foot condition was caused from standing 
on...air fields for hours at a time in all types of we[a]ther and 
my foot condition could be caused by the cold temperatures that I 
stood watch in."

In September 2006, a search of the CAPRI system did not find any 
treatment records for the Veteran at the John Cochran VA Medical 
Center.

In a March 2009 brief to the Board, the Veteran's representative 
asserted that CAPRI was a relatively recent system and, thus, 
that the Veteran's "historical" treatment records may not have 
been included.  In March 2009, the Board remanded the Veteran's 
claims for further development.  Specifically, the Board directed 
the RO to request the Veteran to identify all VA and non-VA 
medical providers who have treated him for bilateral ear frost 
bite residuals and/or a bilateral foot disorder.

In May and June 2009, the RO issued letters to the Veteran 
requesting that he identify all health care providers who have 
treated him for bilateral ear frost bite residuals and/or a 
bilateral foot disorder.  To date, the Veteran has not responded 
to either of the RO's letters.  In addition to VA's duty to 
assist veterans in obtaining information, there is corresponding 
duty on the part of veterans to cooperate with VA in developing 
claims.  38 C.F.R. § 3.158 (2009); see also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is 
not always a one-way street").  VA's duty must be understood as 
a duty to assist veterans in developing claims, rather than a 
duty on the part of VA to develop the entire claim with veterans 
performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 
(2008).

In June 2010, the Veteran indicated that he had no additional 
evidence to submit in support of his claims and that he wanted 
his claims to be remitted to the Board for further appellate 
review.

The Veteran's statements that he received treatment in service 
and since his service discharge for the disorders at issue are 
competent, but not credible.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated 
to determine the credibility of lay statements).  Although the 
Veteran's representative speculates that the Veteran's 
"historical" record may not have been included in CAPRI as it 
is a "relatively" recent system, that would not take into 
account the total absence of recent medical treatment for the 
disorders on appeal.  As an aside, CAPRI has been in place for 
nine years, since 2001.  The Veteran's statements that he sought 
treatment both inservice and since service discharge are not 
consistent with the evidence of record, and the lack of 
cooperation in the development of his claim results in the Board 
finding that his statements of inservice treatment and continuity 
of symptomatology since service discharge are not credible.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, consistency with other 
evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in 
irrelevant part by statute, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

Importantly, Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Absent competent evidence reflecting the 
current presence of the claimed disability, a basis upon which to 
establish service connection for bilateral ear frost bite 
residuals and a bilateral foot disorder has not been presented 
and, thus, service connection must be denied.

To the extent that the Veteran asserts that he has bilateral ear 
frost bite residuals or a bilateral foot disorder, the Board 
finds that as a layman, his statements are not competent evidence 
on the diagnosis of a disorder.  Espiritu, 2 Vet. App. at 494.  
The evidence of record does not demonstrate that the Veteran 
possesses the ability, knowledge, or experience to provide 
competent diagnostic opinions.  Jandreau, 492 F.3d at 1377; 
Espiritu, 2 Vet. App. at 494.  Consequently, lay assertions of 
diagnoses cannot constitute evidence upon which to grant the 
claims of entitlement to service connection.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  Moreover, although the Veteran 
contends that he currently has bilateral ear frost bite residuals 
and a bilateral foot disorder, the evidence of record does not 
include a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 
at 1377.

In the absence of competent evidence of current bilateral ear 
frost bite residuals and/or a bilateral foot disorder related to 
his military service, the preponderance of the evidence is 
against the Veteran's service connection claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for residuals of frost bite, bilateral ears, 
is denied.

Service connection for bilateral foot disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


